Title: Thomas Jefferson to Destutt de Tracy, 15 May 1817
From: Jefferson, Thomas
To: Destutt de Tracy, Antoine Louis Claude


          
            Dear Sir
            Monticello
May 15. 17.
          
          I have to acknolege the reciept of your two letters of Feb. 4. & Dec. 24. 16. and, with the last, your Principes logiques, and a 2d copy of your 4th vol. of which I had before recieved a printed one as well as the MS. the Analysis of Dupuy and the luminous tract on public instruction I had possessed some time before, and had availed myself of some of the leading ideas of the latter in the scheme of an institution here on a much smaller scale, and obliged to adapt it’s details to the localities, the ideas, character & circumstances of our country.   I sincerely sympathise with the misfortunes of your health and loss of sight, and equally condole with the world on their loss in the curtailment of the valuable instruction they were in the course of recieving from your continued labors. the completion of your circle of the moral sciences would have formed an epoch in the history of the human mind, much of which indeed you have effected; but while something more can be done, we never think we have enough. the unfinished part too ‘de la Morale’ is of the first degree of interest. but are we in the condition of those who grieve without hope? I am indeed not without hope that in the occupation of your mind with these studies you will find a refuge from the sense of your physical sufferings, and forget, for a while time, your own evils, while indicating to others the road to their good.  perhaps we owe to the blindness of Homer and Milton the three great epic works they have left us; and the English professor Saunderson under the same disability, lost nothing of his acumen in Mathematical pursuits. why then should we despair of a similar phaenomenon in the moral sciences? this, I believe, is the country which will profit most from your lessons, because here we are free to rally to, and realize all sound principles; and those of your Commentaries on Montesquieu, will, I am persuaded, have much and lasting effect in reclaiming us from his errors, ridding us of his artificial principles, and fixing our government on the basis of reason and right. nor have I less hope from the effect of the 4th part of your work on Political economy. it is this hope which has supported my perseverance in it’s publication here, thro’ all the difficulties and delays it has experienced. the translation is now in the press, and the proof sheets are regularly transmitted to me by mail, for correction. the last sheet reached the 123d page of the French edition; and, from the time the printer takes for every sheet, I suspect he does not wish to compleat it until the next meeting of Congress. perhaps this will be an advantage; as it’s novelty may more readily attract the notice of the members, and they may become the instruments of carrying it back to their respective states, and of it’s general dissemination. there is no branch of science on which information is more wanted here, and, under the want of which, we are suffering more. as soon as the translation is out, you may rely on recieving copies from me.
          I am furnished with an opportunity of conveying you this letter by the intention of a mr Lyman, a young American, to visit France: and in proposing to him to be the bearer of a letter to you, he naturally wished an introduction to a character of such eminence in the literary world. he is not personally known to me, but is highly recommended on the part of mr Adams, former President of the United States, who speaks of him as a young man of great worth and promise, and whose ardor in pursuit of science has produced that derangement of health which travelling it is hoped will relieve.
          be so good then as to permit him to present himself to you, & to place that honor among the rewards of his voyage to Europe. he carries a letter from Mr Adams to M. de la Fayette to whom I write also. I pray you to accept my friendly salutations, and the assurance of my great and respectful esteem and consideration.
          Th: Jefferson
        